JUDGMENT

                                 Court of Appeals
                              First District of Texas
                                 NO. 01-14-00024-CR

                          GREGORY G. TOBIAS, Appellant

                                        V.

                          THE STATE OF TEXAS, Appellee

                Appeal from the 208th District Court of Harris County.
                               (Tr. Ct. No. 1392449).

      The cause heard today by the Court is an appeal from the judgment signed by the
court below on November 19, 2013. After inspecting the record of the court below, the
Court holds that it lacks subject-matter jurisdiction over this appeal. Accordingly, the
Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

      Judgment rendered March 17, 2015.

      Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
      Huddle.